DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1, 2 and 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colombo (US PG Pub no. 2014/0298638 A1).
Regarding claim 1, Colombo teaches an extruded integrated fastener assembly (Figure 1), comprising: a continuous strip of extruded material (12 in Figures 1-2) incorporating a plurality of fasteners (deformable clips 20) of predetermined length (length F in paragraph 0023) cut into the continuous strip; and an upper portion of the continuous strip linking adjacent fasteners (as shown in Figure 1-2, clips are connected by portions of 12).
It is noted the limitations “extruded integrated fastener”, “extruded material” and “cut into the continuous strip” are product-by-process limitation and are not further limiting in so far as the structure of the product is concerned.  “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” [emphasis added] In re Thorpe, 1 11 F.2d 695, 698, 227 US FQ 964, 966 (Fed, Cir. 1985). See MPEP § 21.13.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 29 2 (Fed. Cir. 1983).  In the current case, Colombo teaches all the structural limitations of claim 1.
Regarding claim 2, Colombo further teaches the plurality of fasteners are extruded (reference claim 1 above) to have a predetermined profile (Figure 3, Paragraph 0023) for connection to a predetermined component (14 in Figures 1-2) with each of said plurality of fasteners operably connecting to a corresponding attachment (apertures 25) feature of said component.
Regarding claim 3, Colombo further teaches a plurality of retention members (portions 26, 28) to retain each fastener with respect to an aperture of a component (paragraph 0018).
Regarding claim 7, Colombo further teaches the assembly is formed of a single durometer material (paragraph 0019).
Regarding claim 13, Colombo further teaches the plurality of fasteners is a push pin or an attachment clip (paragraph 0011).
Regarding claim 14, Colombo further teaches the plurality of fasteners are each an attachment clip (paragraph 0011) with compressible ramped legs (portions 26, 28) to prevent the fastener in an installed position from backing out of an aperture formed in a component to which the plurality of fasteners are installed (paragraph 0018).

Claim(s) 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostergren (US PG Pub no. 2010/0326855 A1).
Regarding claim 15, Ostergren teaches an extruded integrated fastener assembly (30 in Figure 3), comprising: a continuous extrusion including fabricated notches (first and second attachment means 11, 12) to gang a plurality of fasteners (clips 1) together (as shown in Figure 3, paragraph 0028), said continuous extrusion including an upper portion (2a) and a plurality of fasteners (31, 32, 33) each operable for coupling to a respective aperture formed in a component (Paragraph 0028, the fasteners are inserted into a hole of a panel).
It is noted the limitations “extruded integrated fastener”, “continuous extrusion” and “cut into the continuous strip” are product-by-process limitation and are not further limiting in so far as the structure of the product is concerned.  “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  In the current case, Ostergren teaches all the structural limitations of claim 15.
Regarding claim 16, Ostergren further teaches predetermined areas of the plurality of fasteners ganged together (attachment means 11, 12 in Figures 2-3), wherein said plurality of fasteners are push pins (paragraph 0006).
Similar to above, it is noted the “operable fabrication tooling cuts away” and “continuous extrusion” are product-by-process limitation and are not further limiting in so far as the structure of the product is concerned.  In the current case, Ostergren teaches all the structural limitations of claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Colombo, in view of Shereyk (US PG Pub no. 2007/0134073 A1).
Regarding claim 4, Colombo teaches all the elements of claim 3 as discussed above but does not teach the plurality of retention members are grippers.  However, Colombo discloses the retention members (26, 28 in Figures 1-3) comprise a neck portion (22) and a head portion (24).  As shown in Figure 3, the head portion protrudes laterally outward from the neck portion to retain and connect (e.g. to grip) to the predetermined component (14).  Hence, it would have been obvious for one of ordinary skill in the art the head portion is a gripper.
Alternatively, Shereyk teaches a fastener (10 in Figures 1-2) for joining component panels or structures together (paragraph 0003).  The fasteners are tree-type fasteners having fins (14) disposed outwardly from the shaft (12) to increase attachment between the components and pull-out resistance (paragraphs 0004, 0016-0017).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fasteners of Colombo to incorporate the teachings of Shereyk and provided the fins as disclosed by Shereyk to increase attachment and pull out resistance between the components.
Regarding claim 5, Colombo, as modified by Shereyk, teaches all the elements of claim 4 as discussed above and further teaches the grippers are arranged in parallel columns (as shown in Figures 1-4).
Regarding claim 6, Colombo, as modified by Shereyk, teaches all the elements of claim 4 as discussed above and further teaches the grippers have an offset arrangement (as shown in Figures 4-5, paragraph 0021).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Colombo, in view of Lydan (US PG Pub no. 2005/0150087 A1).
Regarding claim 8, Colombo teaches all the elements of claim 1 as discussed above but does not teach the assembly is formed of a dual durometer material.  However, it is submitted the use of dual materials having different hardnesses is well known in the art and would be a matter of design choice.  For example, dual hardnesses would be required depending on the material of the components to be joined or to protect the head of the fastener while allow flex of the stem portion.
Alternatively, Lydan teaches a fastener clip (10 in Figures 1-3) having a base portion (22) with retention members (26) for connecting through an opening of a component (52).  Similar to Colombo, the fastener extends out from a strip of material (plate 12).  Lydan further discloses the fastener is made up of a first component (18) having a first durometer and second component (12, 14, 16) having a second durometer (paragraphs 0009, 0018).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Colombo and provided different durometer materials for the fastener, as disclosed by Lydan.
Regarding claim 9, while Colombo, as modified by Lydan, does not teach the assembly is formed of a dual durometer material, and the softer material forms a plurality of retention members.  It is submitted that one of ordinary skill in art would have found it obvious to provide the plurality of retention members of a softer material.  As disclosed in both Colombo and Lydan, the fastener attaches two components together by means of deforming the retention members (paragraph 0018 of Colombo).  Hence, a softer material for the retention members would fundamentally improve deformation therein during engagement with a component.  Similarly, forming the strip of material (12 in Figures 1-2 of Colombo) out of a harder material would also be a matter of design choice.  For example, wherein the two components to be attached are rigid.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Colombo, in view of Asami (US Patent no. 4,850,773).
Regarding claim 10, Colombo teaches all the elements of claim 1 as discussed above and further teaches legs (26, 28 in Figures 1-3) retained in a sheet metal aperture (paragraph 0011; component 14 is a sheet metal structure).  Colombo does not teach the legs expand outward as a downward force is applied to the fastener in an engagement direction.
Asami teaches a fastener clip (A in Figure 1) comprising a body (1) and outwardly extending locking portions (e.g. legs) (3, 4).  As the fastener clip is pressed into a plate (B), the locking portions expand outwardly and fold together against the plate (Figures 9-11; Col. 2, lines 42-44) so as to provide a more reliable hold between the plates (Col. 2, lines 7-12).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Colombo to incorporate the teachings of Asami and provided the locking portions, as disclosed and taught  by Asami, to provide a more reliable and secure hold.  Alternative, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Asami to incorporate the teachings of Colombo and provided a plurality of fastener clips on a strip of material to allow engagement with multiple apertures of a corresponding plate to prevent positional variation between plates, as disclosed by Colombo (paragraph 0002 of Colombo)
Regarding claim 11, Colombo, as modified by Asami, further teaches a hinge to predict a flex point for installation of the plurality of fasteners to a component (hinge 6 in Figures 1, 5; Col. 4, lines 46-50).
Regarding claim 12, Colombo, as modified by Asami, further teaches an upper portion with a reverse bow (locking portions 3 in Figures 1, 9-11 is a interpreted as a reverse bow configuration) to assist insertion of the plurality of fasteners into a component.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ostergren.
Regarding claim 17, Ostergren teaches all the elements of claim 16 as discussed above but does not teach the plurality of push pins are universal.  Absent a showing of unexpected results, it is submitted, one of ordinary skill in the art would have found it obvious and within one’s capability to provide the push pins as universal for the benefits as disclosed by Ostergren (paragraph 0003).  Furthermore, Ostergren discloses said fasteners are used in the automotive industry (paragraph 0002) wherein it is conventional to use universal push pins.
It is noted the “cut to a predetermined length” is a product-by-process limitation and is not further limiting in so far as the structure of the product is concerned.  In the current case, Ostergren teaches all the structural limitations of claim 17.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzwalder (US PG Pub no. 2003/0165660 A1).
Regarding claim 18, Schwarzwalder teaches a method of making an extruded integrated fastener assembly (Figures 7-8), comprising: providing an extruder (extruder 100 in Figure 8); providing a fabrication tool (shaping unit 200); extruding at least one material (primary extrusion 10) of predetermined durometer (paragraph 0055) forming a continuous strip (as shown in Figure 2) of predetermined profile (step 810 in Figure 7); and forming a plurality of fasteners of predetermined length with the fabrication tool (Figures 3-4, paragraph 0042; shaping unit forms fasteners by a molding die); wherein the plurality of fasteners are connected together by an expanse of material that is not cut away by the fabrication tool (as shown in Figure 6, paragraph 0050; the cutting unit cuts the primary extrusion to any desired length or shape; Figure 15A, paragraph 0057).  While Schwarzwalder does not explicitly teach cutting away areas of the continuous strip with the fabrication tool to form a plurality of fasteners, as discussed above, the shaping unit forms the fasteners by the use of a molding die (paragraph 0041, Figures 2-3).  A pressing unit (410) exerts a downward force into the die causing removal material (35) thus forming the fastener to a desire shape.  It would be obvious to one of ordinary skill in the art, the fabrication tool cuts away material via the die (e.g. die cutting).
Regarding claim 19, Schwarzwalder further teaches the said plurality of fasteners are push pins with a plurality of grippers extending horizontally the depth of both sides of said push pin (52, 53 in Figures 12, 14; paragraph 0054).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarzwalder as applied to claim 18 above, and further in view of Schoonover (US PG Pub no. 2016/0046056 A1).
Regarding claim 20, Schwarzwalder teaches all the elements of claim 18 and further co-extruding a softer durometer material to form a plurality of retention members (paragraph 0055).  While Schwarzwalder does not teach the softer material is used to form the plurality of retention members, it is submitted one of ordinary skill in the art would have found it obvious to allow the retention members to flex upon insertion into an aperture of a corresponding component.
Alternatively, Schoonover teaches a method of forming a multiple durometer product (Figures 1-2) comprising extruding a material (extruder 22) of a predetermined durometer (paragraph 0021) and co-extruding (extruder 14) another durometer material (paragraph 0021) to form retention members therein (106).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schwarzwalder to incorporate the known technique of co-extruding the retention members of a different durometer material, as disclosed by Schoonover with a reasonable expectation of success with predictable results.Attorney Docket Number VIN-00036
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe (US PG Pub no. 2012/0110793 A1) discloses a fastener having a reverse bow configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        10/06/2022

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741